Citation Nr: 0332725	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea and 
constipation, including as due to an undiagnosed illness.

3.  Entitlement to service connection for eczema of the 
hands, including as due to an undiagnosed illness.

4.  Entitlement to a rating in excess of 70 percent for major 
depressive and anxiety disorders.

5.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.

6.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder

7.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disorder.

8.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disorder.

9.  Entitlement to a rating in excess of 10 percent for left 
carpal tunnel syndrome.

10.  Entitlement to a rating in excess of 10 percent for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 14 years of active 
service, including from April 1984 to April 1995.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in October 1997, March 1998, 
October 1998, and January 1999 by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes the veteran did not perfect the appeal 
from increased rating determinations for sinusitis or 
myofascial pain syndrome of the cervical spine or for a total 
rating due to individual unemployability.  

A January 1999 rating decision, among other things, granted 
10 percent ratings, each, for left and right carpal tunnel 
syndrome noting that there was a changed diagnosis, and that 
the disabilities had previously been rated as forearm and 
elbow disorders.  Consequently, the matter of the rating for 
left forearm and elbow disabilities is not for consideration 
as a separate issue (although it has been carried forward in 
subsequent supplemental statements of the case (SSOCs) - 
however, not in rating decisions). 


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although the appellant 
was notified of applicable VCAA regulations in a September 
2002 supplemental statement of the case, a review of the 
record shows he has not been adequately notified of the VCAA 
and how it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

The veteran underwent VA examinations pertinent to his claims 
in July 1995, September 1997, October 1997, December 1997, 
February 1998, June 1998, August 1998, October 1998, December 
1998, January 1999, August 2000, and January 2001.  These 
examination reports do not indicate whether or not the 
veteran has chronic disabilities manifested by dizziness, 
diarrhea and constipation, or eczema of the hands and do 
include opinions as to a nexus between the claimed disorders 
and active service or an undiagnosed illness.  The veteran's 
service-connected psychiatric disorder was last evaluated in 
January 2001.  Therefore, further development of these 
matters is required prior to appellate review.

The veteran failed to report for VA examinations to assess 
his orthopedic disabilities in January 2001.  VA regulations 
provide that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim the claim shall be rated based on 
the evidence of record and that in an increased rating matter 
the claim is to be denied.  38 C.F.R. § 3.655 (2003).  There 
is a distinction, however, between an appeal of an original 
or initial rating and a claim for an increased rating, and 
this distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, the veteran should be 
scheduled for an additional VA orthopedic examination with 
the understanding that a failure to report, without good 
cause, may adversely affect his claims.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's duty to assist is not always a one-way street, and that 
a veteran must cooperate with efforts to provide an adequate 
medical examination.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).  

The Board also notes that regulations for the evaluation of 
mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Regulations pertinent 
to disability claims related to service in Southwest Asia 
were amended, effective June 10, 2003.  See 68 Fed. Reg. 
34539 (June 10, 2003).  The Court has held that where the law 
or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 
34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, what the current record shows, 
what evidence he is to provide and what 
evidence VA will attempt to obtain, and 
the period of time provided for response.  
See Quartuccio, PVA, supra.

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for each of 
the disabilities at issue in this appeal 
since July 2001.  The RO should obtain 
complete copies of the medical records of 
such treatment (not already in the claims 
folder) from all identified sources.  

3.  The veteran should then be scheduled 
for an appropriate VA examination (or 
examinations) for opinions as to (a) The 
etiology of any present disability 
manifested by dizziness, diarrhea and 
constipation, or eczema of the hands, and 
(b) Whether it is as likely as not that 
he has a qualifying chronic disability 
(as defined above) due to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness.  The 
examiner(s) should conduct any additional 
tests or studies deemed necessary.  The 
claims folder must be available to, and 
reviewed by, the examiner(s).  The 
examiner(s) must explain the rationale 
for all opinions given and should 
reconcile the opinions with the other 
medical evidence of record.

4.  The veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected major depressive and 
anxiety.  To the extent possible, if 
there has been any variation in the 
degree of psychiatric disability since 
April 26, 1995, the examiner should 
identify any specific documents that are 
indicative of a significant change.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinions given and reconcile the 
opinions with the other medical evidence 
of record.

5.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected left and right knee 
disorders, left and right shoulder 
disorders, and left and  right carpal 
tunnel syndrome.  Any tests and studies 
necessary for adequate opinions, to 
include X-rays and range of motion 
studies, should be accomplished.  Any 
additional loss of motion due to 
objective evidence of functional loss due 
to pain on use or due to flare-ups should 
be noted.  To the extent possible, if 
there has been any variation in the 
degree of disability of any individual 
joints since April 26, 1995, the examiner 
should identify any specific documents 
that are indicative of a significant 
change.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions given 
and reconcile the opinions with the other 
medical evidence of record.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations 
(including revisions of 38 C.F.R. 
§§ 3.317, 4.130).  Higher and/or 
"staged" ratings for any initial rating 
evaluations should be considered.  See 
Fenderson, supra.  If any issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claims, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


